                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     ALIGN TECHNOLOGY, INC.,                           Case No. 18-cv-06663-TSH
                                  10                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                  11             v.
                                                                                           Re: Dkt. No. 90
                                  12     STRAUSS DIAMOND INSTRUMENTS,
Northern District of California
 United States District Court




                                         INC.,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          One purpose of a deposition is to learn things. And one of the things you might learn is

                                  17   who else you should depose. So, if you stipulate ahead of time that you will take the depositions

                                  18   of certain named individuals and that you will not seek to depose anyone else, you are walking

                                  19   into a situation in which you may learn of additional witnesses who have relevant knowledge, and

                                  20   you are agreeing ahead of time that you won’t depose them. And you know you face that risk.

                                  21          That’s what Align did here. The parties agreed “to extend the deadline for fact discovery

                                  22   until August 30 to complete the discovery that has already been served, including deferring the

                                  23   Shahar and Buccini depositions until after the scheduled mediation (and deferring the deposition

                                  24   of Darbi until later in July) and not for the purpose of serving new discovery or deposition

                                  25   notices.” ECF No. 90-6. More specifically, based on the parties’ emails, it is clear that Strauss

                                  26   Diamond agreed to this discovery extension in exchange for Align’s commitment not to depose

                                  27   additional witnesses. Federal Rule of Civil Procedure 29(b) states that “parties may stipulate” to

                                  28   “limiting discovery,” and there is no good reason not to hold Align to the agreement it made.
                                   1   Align’s request to depose Dr. Jason Watts after the close of fact discovery is DENIED.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: September 13, 2019

                                   6
                                                                                                  THOMAS S. HIXSON
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
